Citation Nr: 1632147	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The most recent VA examination to evaluate the Veteran's bilateral hearing loss was in February 2013, nearly three years ago.  He has alleged in statements and testimony that the 40 percent rating assigned does not reflect the current severity of his hearing loss.  At the June 2015 hearing, he testified that his hearing has been worsening.  Because he is competent to observe a decline in hearing acuity, a contemporaneous examination to assess the severity of his hearing loss is necessary.

According to Social Security Adminsitration records, and during the June 2015 videoconference hearing, the Veteran reported that he is no longer working because of his bilateral hearing loss, raising a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). [The Veteran is advised that the claim for TDIU will only be fully before the Board if he perfects an appeal of the matter following a denial of such claim by the AOJ.] 

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA evaluations or treatment the Veteran received for hearing loss.
2. Thereafter, the AOJ should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown).  The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim (to include entitlement to a TDIU rating in the context of the claim for increase, and following all further development indicated) on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond,  and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

